Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This correspondence is in response to the Telephonic Restriction Interview held on July 6, 2022.  Claims 10-20 are withdrawn and Claims 1-9 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitations "the nominal surface area of the bore".  There is insufficient antecedent basis for these limitations in the claims.  Rather the limitations should recite: the nominal cross-sectional area of the bore.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,959,908 to Weyrauch (Weyrauch).

    PNG
    media_image1.png
    404
    562
    media_image1.png
    Greyscale

Regarding Claim 1:  Note that the claimed invention is for a device that is a T-nut.  The claimed invention is not for a combination or a system that includes a structural element.  Therefore, the structural element recited in the preamble is not a required limitation of the claim.
Weyrauch discloses a device . . . comprising a T-nut (See Annotated Fig. A) having an outer portion (See Annotated Fig. A) receivable in the central section of the T-slot, a screw- threaded bore (See Annotated Fig. A and Col. 6, lines 30-31 ) in the outer portion, and an inner portion (See Annotated Fig. A) with a pair of clamping surfaces (See Annotated Fig. A) projecting from opposite sides of the outer portion; wherein the bore has a nominal cross-sectional area (See Annotated Fig A) for receiving a screw-threaded shank (34) on a fastener (33), and the clamping surfaces on the T-nut have a combined surface area of at least about 4 times (note that the clamping surfaces extend along a longitudinal length of the device which amounts to a very large “combined surface area” when compared to the cross-sectional area of the bore) the nominal cross-sectional area of the bore. 
Weyrauch implicitly discloses that the combined surface area of both clamping surfaces that extend the length of the device are at least four times the nominal cross-sectional area of one of the bores.  
Regarding Claim 4:  Weyrauch discloses a device as defined in claim 1, wherein the clamping surfaces (See Annotated Fig. A) on the T-nut are coplanar (See Annotated Fig. A) with one another.
Regarding Claim 5:  Weyrauch discloses a device as defined in claim 4, wherein the clamping surfaces (See Annotated Fig. A) on the T-nut are horizontal (See Annotated Fig. A) when the T-nut is in a level upright position.
Regarding Claim 6:  Weyrauch discloses a device as defined in claim 1, wherein the outer surface of the structural element is planar (note that the structural element is not a required limitation of the claimed device), the clamping surfaces (See Annotated Fig. A) on the T-nut are inclined (See Annotated Fig. A) to project inward relative to the outer portion of the T- nut, and the combined surface area is the sum of areas projected from the clamping surfaces onto a plane of the outer surface in a direction perpendicular to the outer surface.  (Note that the projection of the areas of the clamping surfaces onto the unclaimed outer surface would be a very large “combined surface area” when compared to the cross-sectional area of the bore such that the combined surface area is at least four times the cross-sectional area of the bore.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weyrauch.
Regarding Claims 2 and 3:  Weyrauch implicitly discloses clamping surfaces that have a combined surface area that is significantly larger than the nominal cross-sectional area of the bore.  However, Weyrauch does not disclose that the combined surface area is 10 times or 9.8 times the nominal cross-sectional area.  
   Nonetheless, the specific claimed size of the clamping surface combined surface area and the cross-sectional surface area are not patentably distinct over the prior art and modifying the prior art would be an obvious matter of design choice.  Here’s why.
First, Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”1  Here, Weyrauch implicitly discloses clamping surfaces that have a combined surface area that is significantly larger than the nominal cross-sectional area of the bore.  Applicant has not disclosed that having the particularly claimed area ration between the clamping surfaces and the bore would perform differently than other ratios.  Rather, Applicant has stated that the ratios could be 4:1, 9.8:1 and 10:1 (See p. 5 of specification).  Moreover, the modified prior art device would not perform any differently or have unexpected results as compared to the claimed invention.
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Weyrauch by using clamping surfaces that extend away from the outer portion by a distance and also extend a distance along the longitudinal length of the device such that the combined surface area of the clamping surfaces is at least either 10 or 9.8 times that of the cross-sectional area of the bore.  Doing so would give the device greater stability within the slot and would not produce any new or unwanted results.  Therefore, the specifically claimed surface area to cross-sectional area rations of the instant application are not patentably distinct over the prior art.  
Regarding Claim 7 and 9:  Weyrauch does not disclose that the T-nut is formed predominantly of plastic; however, it would have been obvious to a person of ordinary skill in the art and a time before the effective date of invention to make the T-nut predominantly of plastic.  Courts have held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.2  Here, the intended use of the T-nut is to be secured within a slot.  T-nuts made of plastic would be durable enough to be secured within slots and would also avoid corrosion.  In addition, plastic is well-known and commercially available at a time before the effective date of the invention.  Moreover, it is well-within the level of skill in the art to utilize the known and commercially available materials to produce a part suited for the intended use thereof.  The use of predominantly plastic T-nuts would not produce any new unexpected results.  Therefore, it would be obvious for a person to choose plastic to construct the T-nuts out of and doing so would enable prevent any corrosion thereto.
Regarding Claim 8:  Weyrauch discloses inclined clamping surfaces (See Annotated Fig. A) but does not disclose that the clamping surface are inclined at angles of inclination equal or substantially equal to 18 degrees.  Nonetheless, the specific claimed angle of the clamping surface is not patentably distinct over the prior art and modifying the prior art would be an obvious matter of design choice.  Here’s why.
First, Courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”3  Here, Weyrauch discloses clamping surfaces that have some unspecified inclination angle.  Applicant has not disclosed that having the particularly claimed angle would perform differently than other angles.  Moreover, the modified prior art device would not perform any differently or have unexpected results as compared to the claimed invention.
It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Weyrauch by using an angle of inclination of the clamping surfaces equal or substantially equal to 18 degrees.  Doing so would give the device greater stability within the slot and would not produce any new or unwanted results.  Therefore, the specifically claimed inclination angle is patentably distinct over the prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 3557857 and 4957402.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.04(IV)(A).
        2 See MPEP 2144.07.
        3 See MPEP 2144.04(IV)(A).